Citation Nr: 9913683	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  95-11 983	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected grand mal epilepsy, currently rated as 40 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service connection for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to a permanent and total disability rating 
for pension purposes.

4.  Entitlement to special monthly pension on account of need 
for regular aid and attendance or because of being 
housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to October 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied, inter alia, his application to 
reopen his claim for service connection for PTSD for failure 
to present new and material evidence, and denied his claims 
for an increased evaluation in excess of 40 percent for 
service-connected grand mal epilepsy, a permanent and total 
disability rating for pension purposes, and a special monthly 
pension on account of need for regular aid and attendance or 
because of being housebound. 

In April 1998, the Board remanded the case to the RO for 
further evidentiary and procedural development, including to 
review in the first instance evidence which was relevant to 
his application to reopen his claim of service connection for 
PTSD, and to schedule him for a VA examination to evaluate 
the severity of his service-connected grand mal epilepsy.  
The issues of entitlement to a permanent and total disability 
rating for pension purposes, and a special monthly pension on 
account of need for regular aid and attendance or because of 
being housebound were deferred pending this remand.  
Following the aforementioned developments, the RO affirmed 
its prior denials in a September 1998 decision and returned 
the case to the Board.  The veteran now continues his appeal.


FINDINGS OF FACT

1.  Service-connected grand mal epilepsy is currently 
manifest by major seizure episodes which occur at a frequency 
of approximately once every two years, with subjective 
accounts of minor seizures not exceeding 5 to 8 episodes 
weekly.

2.  The veteran was born in February 1946.  He completed two 
years of college and has occupational experience in the 
service and repair of sewing machines. The veteran reportedly 
has not been gainfully employed in his vocation since March 
1993, and has not been shown to be marginally employed in any 
capacity.

3.  The veteran's disabilities include grand mal epilepsy 
(rated as 40 percent disabling), internal derangement of his 
right knee (rated as 10 percent disabling), and PTSD (rated 
as noncompensably disabling).

4. The veteran's chronic disabilities prevent him from 
engaging in substantially gainful employment consistent with 
his age, education and work history, and it is likely that 
this circumstance will continue for the remainder of his 
life.

5. The veteran is not blind or so nearly blind as to need the 
regular aid and attendance of another person, and he is not a 
patient in a nursing home because of mental or physical 
incapacity.

6. The veteran is not so helpless that he needs the regular 
aid and attendance of another person.

7. The veteran is not permanently housebound by reason of his 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 40 
percent for service-connected grand mal epilepsy have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.124a, Diagnostic Code 8910 (1998). 

2.  The veteran is unemployable due to permanent disability. 
38 U.S.C.A. §§ 1155, 1502, 1521, 5107 (West 1991 & Supp. 
1995); 38 C.F.R. §§ 3.321, 3.340, 3.342, Part 4 (1998).

3.  The requirements for a special monthly pension based on 
the need for regular aid and attendance or on account of 
being housebound are not met.  38 U.S.C.A. 
§§ 1502, 5107 (West 1991 & Supp. 1995); 38 C.F.R. §§ 3.351, 
3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that during active 
duty he had been involved in an automobile accident in 
January 1969 while serving overseas in Vietnam.  The records 
show that he was rendered unconscious for several days 
following the accident and was hospitalized for several 
weeks.  Shortly afterward, beginning in February 1969, he 
experienced his first seizures and thereafter continued to 
suffer from a chronic seizure disorder.  

In a December 1973 RO decision, the veteran was granted 
service connection for grand mal epilepsy.  His disability is 
currently rated 40 percent disabling.

VA medical reports, and the treatment reports from Moncrief 
Army Hospital, associated with the veteran's claims file and 
covering the period from 1973 to 1998, show that the veteran 
received treatment for epilepsy, including occasional 
hospitalizations, for which he received temporary total 
ratings for inpatient treatment and convalescence.  

The report of a favorable Social Security Administration 
(SSA) decision, dated in March 1995, shows that the veteran 
was deemed to be disabled as of March 1993 as a result of 
severe PTSD with history of seizures and polysubstance abuse 
in remission, and that he was entitled to receive payment of 
SSA disability benefits.  The favorable SSA decision was 
substantially predicated on a VA clinical psychologist's 
report, dated in February 1995, which deemed the veteran to 
be permanently and totally disabled and unemployable as a 
result of chronic and severe PTSD.

At a March 1995 VA examination to evaluate PTSD, the veteran 
reported that he experienced 4 - 15 seizure episodes per 
month.  The veteran was observed to use a cane to ambulate.  
The examiner concluded, among other things, that the veteran 
was capable of managing his benefits in his own best interest 
without restriction.  Of note is that the veteran reported to 
the examiner that when he went to the post office to pick up 
the check of his benefit payments, he would sometimes have 
his wife accompany him in order that she could keep a watch 
on him to prevent him from using the funds to purchase 
inappropriate things.  Also, the veteran reported that to 
avoid thinking about his traumatic experiences, he would 
isolate himself and start performing chores such as cleaning 
his house, and that he had described having decreased 
interests in playing sports and watching televised sports, 
and now did nothing except work around his house.

In February 1994, while undergoing hospitalization for 
seizures, the veteran applied for an increased evaluation in 
excess of 40 percent for grand mal epilepsy.  The February 
1994 inpatient treatment report shows that the veteran 
related that his seizure disorder markedly interfered with 
his employment, as he was trained for construction work in 
which he would operate heavy machinery and work on high 
structures, and that his seizures would, if they occurred 
during work, obviously create a high likelihood of harm to 
himself and to others.  The February 1994 report of a VA 
Examination for Housebound Status or Permanent Need for 
regular Aid and Attendance shows that the veteran used a 
cane, could ambulate without assistance for 20 to 30 yards, 
was not able to leave his home under any circumstances, and 
was judged to be in need of the daily personal health care 
services of a skilled provider, without which he would 
require hospital, nursing home, or other institutional care 
due to his mild right hemiparesis (shown in other VA medical 
reports to have been secondary to brain infarcts from cocaine 
vasculitis) and seizure disorder.

A chronological overview of the veteran's medical history for 
the period from 1993 to 1998, as presented by the treatment 
records associated with his file, shows that in 1994 he 
suffered 3 episodes of major seizures, once in February 1994, 
and twice in June 1994, which required hospitalization both 
times.  In September 1996 he suffered one episode of major 
seizure.  No other treatment for seizures is shown in the 
records for this period.

The report of a June 1998 VA examination, which is his most 
recent medical evaluation for his epilepsy, involved a 
neurological examination and also a 3-day period of 
observation with video and EEG monitoring.  The report shows 
that the veteran and his wife stated that he experienced up 
to 2 - 4 seizure episodes per day, sometimes accompanied with 
incontinence, and tongue-biting.  The duration of each 
seizure episode reportedly lasted approximately 6 - 8 minutes 
and, upon awakening from each seizure, the veteran was 
reported to be tired and fatigued for about 30 minutes post-
ictal before returning to his normal self.  The veteran used 
anticonvulsant medications to control his epilepsy symptoms.  
Objective examination revealed him to be alert and oriented 
times three, with fluent speech and appropriate abstraction.  
His memory was 3 out of 3 on immediate recall testing, and 2 
out of 3 after a pause of 5 minutes.  Cranial nerved II 
through XII were intact, as well as his extraocular 
movements.  Motor strength was 5/5 in his upper and lower 
extremities with muscle tone and bulk appropriate for his 
age.  Sensory examination to light touch, pin prick, and 
vibratory sense were within normal limits.  A blunting 
sensation was noted in his right arm and right leg, globally.  
His walking gait was described as being narrow based.  
Hoffman test and Romberg test were negative, plantar response 
was flexor, and his deep tendon reflexes were symmetrical.  
The assessment was generalized tonic-clonic seizures.  The 
examiner noted in his report that the veteran was using anti-
epileptic medications, but that these were not controlling 
his seizures.  

Approximately a week and a half following the above-described 
VA examination, the veteran was admitted at the Neurology 
Service of the Charleston, South Carolina, VA Hospital, for a 
3-day period of observation with video-EEG study.  The report 
shows that over this 3-day period, the veteran displayed 3 
episodes of seizure-like activity, accompanied with one 
incident of urinary incontinence.  However, it was noted that 
throughout his period of observation, the EEG scanner did not 
show any epileptiform discharges at baseline, including any 
concurrent epileptiform discharges during his 3 observed 
episodes.  Normal EEG activity was prominently present even 
during his clinical events.  The clinical interpretation of 
he examining physicians was that while the absence of 
epileptiform discharges did not necessarily exclude the 
possibility of seizures, the events recorded at this period 
of observation were not epileptic in nature despite semiology 
that, at times, was dramatic (this was in reference to the 
episode of urinary incontinence).  The physician commented 
that the findings he obtained from his study of the veteran 
were consistent with a diagnosis of non-epileptic attack 
disorder.

In addition to service-connected grand mal epilepsy (rated as 
40 percent disabling), a January 1995 RO decision shows that 
the veteran's non-service-connected disabilities include 
internal derangement of his right knee (rated for pension 
purposes as 10 percent disabling), cocaine vasculitis with 
multiple brain infarcts (rated for pension purposes as 
noncompensably disabling), and PTSD (rated for pension 
purposes as noncompensably disabling), for a combined rating 
of 50 percent for pension purposes.  The records pertaining 
to his claim for pension benefits show that he was born in 
February 1946, that he had received 2 years of college 
education, and that his work history and vocational training 
was primarily in mechanical service and repair of sewing 
machines and electronic equipment. 


II.  Analyses

(a.)  Entitlement to an increased evaluation for 
service-connected grand mal epilepsy, currently 
rated as 40 percent disabling.

To the extent that the veteran contends that his service-
connected grand mal epilepsy is productive of a greater level 
of impairment than that which is contemplated by the 40 
percent evaluation currently assigned, his claim for an 
increased rating in excess of this is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991), in that it 
is not inherently implausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631 (1992).  Relevant evidence has been 
properly developed, and no further assistance is required to 
comply with VA's duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1998).

The veteran's service-connected grand mal epilepsy is rated 
under the criteria contained in the regulatory schedule in 
38 C.F.R. § 4.124a, Diagnostic Code 8910 (1998).  Diagnostic 
Code 8910 provides that grand mal epilepsy be rated under the 
general rating formula for major seizures, characterized in 
the regulations as generalized tonic-clonic convulsion with 
unconsciousness.  A 40 percent evaluation is warranted for 
major seizures where the evidence demonstrates at least one 
major seizure in the prior 6 months, or 2 in the previous 
year; or averaging at least 5 to 8 minor seizures weekly.  A 
60 percent evaluation is warranted where the evidence 
demonstrates an average of at least one major seizure in 4 
months over the previous year; or 9 to 10 minor seizures per 
week.  An 80 percent evaluation requires an average of at 
least one major seizure episode in 3 months over the previous 
year; or more than 10 minor seizures weekly.  A total rating 
requires an average of at least one major seizure per month 
over the previous year.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8910 (1998).  As the next higher rating beyond the 40 
percent rating currently assigned is a 60 percent evaluation, 
the evidence must demonstrate that the veteran's grand mal 
epilepsy is manifest by an average of at least one major 
seizure in 4 months over the previous year; or 9 to 10 minor 
seizures per week, in order for him to prevail in this claim.

The evidence shows that between 1993 and 1998, the veteran 
had been hospitalized for 3 major seizures in 1994 (one on 
February 1994, and 2 in June 1994), and one major seizure 
episode in September 1996.  However, no hospitalizations for 
seizures were shown since then.  The veteran's subjective 
statements of the frequency of his seizures vary 
considerably; at a March 1995 PTSD examination he reported 
having 4 - 15 seizure episodes per month, while at a June 
1998 VA examination he and his wife stated that he 
experienced up to 2 - 4 seizure episodes per day, which 
roughly translates to 60 - 120 seizures in an average 30-day 
month.  However, the June 1998 VA examination, which included 
a 3-day period of observation, did not show that he displayed 
any more than an average of 1 seizure episode per day, for a 
total of 3 seizures.  Further, the EEG studies show that 
during these clinical events his brain displayed normal EEG 
activity, which led the examining physicians to conclude the 
findings obtained from this study were consistent with a 
diagnosis of non-epileptic attack disorder.  

The strongest items of evidence supporting the veteran's 
claim for an increased rating are the statements of the 
veteran and his wife.  However, the evidence indicates that 
the veteran and his spouse's personal accounts of the 
frequency of his seizures are inconsistent.  Further, the 
evidence does not show that by June 1998 he had had a major 
seizure episode since September 1996, indicating a frequency 
of major seizures of one event approximately every two years.  
These facts show that the 40 percent evaluation current 
assigned for grand mal epilepsy more than adequately 
compensates the veteran for his present impairment due to 
this neurologic disability.  In view of the inconsistency of 
the statements of the veteran and his wife and the lack of 
correspondence between these statements and the objectively 
verifiable medical evidence, the statements of the veteran 
and his wife are too unreliable to support a finding that 
major seizures occur on an average at least once every four 
months or that minor seizures occur nine or ten time per 
week. 

Taken as a whole, the evidence does not support a finding of 
the requisite average of at least one major seizure in 4 
months over the previous year; or 9 to 10 minor seizures per 
week.  Therefore, the veteran's claim for an increased 
evaluation in excess of the 40 percent rating currently 
assigned must be denied.  Because the preponderance of the 
evidence is against his claim, the benefit-of-the-doubt 
doctrine is not for application in the present case.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 4.3 (1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(b.)  Entitlement to a permanent and total 
disability rating for pension purposes.

Initially, it is necessary to determine whether the veteran 
has submitted a well-grounded claim for a permanent and total 
rating for pension purposes, within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (hereinafter "VA") has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is not implausible.  A 
review of the record indicates that the veteran's claim in 
this regard is plausible and that all relevant facts have 
been properly developed.

The basic law referable to pension benefits states that 
pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service-connected disabilities 
not the result of his own willful conduct.  38 U.S.C.A. § 
1521 (West 1991 & Supp. 1995).

A person shall be considered to be permanently and totally 
disabled if such a person is unemployable as a result of 
disability reasonably certain to continue throughout the life 
of the disabled person, or is suffering from: (1) any 
disability which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation, but only if it is reasonably certain that such 
disability will continue throughout the life of the disabled 
person; or (2) any disease or disorder determined by the 
Secretary of the VA to be of such nature or extent as to 
justify a determination that persons suffering therefrom are 
permanently and totally disabled. 38 U.S.C.A. § 1502 (West 
1991).

The Court has interpreted this law, and the regulations 
issued pursuant thereto, as providing for two methods by 
which permanent and total disability can be established: 
either (1) the veteran must suffer from a lifetime disability 
which would render it impossible for the average person to 
follow a substantially gainful occupation (an "objective" 
standard), as specified in 38 C.F.R. § 4.15, or (2) he must 
be unemployable as a result of lifetime disability (a 
"subjective" standard based on the veteran's individual 
work experience, training, and disabilities), found in 38 
C.F.R. § 3.321(b)(b)(2), 4.16, 4.17 (1998); Brown v. 
Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 
Vet. App. 282 (1992).

Pursuant to a January 1995 rating decision, the RO rated the 
veteran's disabilities as follows: grand mal epilepsy, rated 
as 40 percent disabling, internal derangement of the right 
knee, rated as 10 percent disabling, cocaine vasculitis with 
multiple brain infarcts, rated as noncompensably disabling, 
and PTSD, rated as noncompensably disabling.  The veteran's 
combined rating is 50 percent.

In order to determine whether or not the veteran suffers from 
a lifetime disability picture which would render it 
impossible for the average person (emphasis added) to follow 
a substantially gainful occupation pursuant to 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. § 4.15, he must have the permanent 
loss of use of both hands or both feet, or one hand and one 
foot, or the sight of both eyes, or be permanently helpless 
or permanently bedridden; or the veteran's permanent 
disabilities must be rated, singly or in combination, as 100 
percent.  The veteran has none of these conditions, and his 
combined disability rating is only 50 percent.  Thus, he does 
not qualify under the above-mentioned criteria.

Also, in order to determine whether or not the veteran is 
unemployable as a result of a lifetime disability pursuant to 
38 U.S.C.A. § 1502(a) and 38 C.F.R. §§ 4.16, 4.17, a veteran 
may demonstrate that he is individually unemployable, and has 
one permanent disability ratable at 40 percent or more, plus 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  While the veteran does have one 
permanent disability ratable at 40 percent, he does not have 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Thus, he does not qualify under the 
above-mentioned criteria either.

Nonetheless, the "unemployability test" may also be 
satisfied, on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(2).  According to 38 U.S.C.A. § 3.321(b)(2), when a 
veteran who is basically eligible fails to meet the 
disability percentage requirements but is found to be 
unemployable by reason of disabilities, age, occupational 
background, and other related factors, the requirements for 
unemployability have been met.  For the reasons discussed 
below, the Board finds that the evidence is at least in 
equipoise concerning the matter of whether the veteran is 
unemployable.

A February 1995 statement from a VA clinical psychologist 
examination shows that the veteran was, in his opinion, 
totally and permanently disabled and unemployable due to 
severe PTSD.  This statement was accorded great probative 
weight by the SSA when it determined in March 1995 that the 
veteran was eligible for SSA disability benefits as of March 
1993, the last month in which he was able to perform any 
substantial and gainful activity.  Notwithstanding that one 
of his disabilities, cocaine vasculitis with cerebral 
infarct, is clearly, by its nature, due to his willful 
misconduct as cocaine use is a recognized illegal act, the 
findings of the SSA in its March 1995 decision indicates that 
this polysubstance abuse is in remission and that the primary 
cause of the veteran's unemployability was his PTSD 
diagnosis.  Due to his minimal education and work experience 
as a sewing machine service and repairman, he is only 
qualified for a limited number of positions, and his epilepsy 
and PTSD and other noted conditions clearly limit the range 
of employment options open to him.  Based on these 
considerations, it is the Board's judgment that, in according 
all reasonable doubt in favor of the veteran, he is found to 
be permanently and totally disabled for pension purposes. 38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(c.)  Entitlement to special monthly pension on 
account of need for regular aid and attendance or 
because of being housebound.

The claim for entitlement to special monthly pension by 
reason of being in need of regular aid and attendance of 
another person or on account of being housebound is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991), that is, the claim is plausible, meritorious on its 
own or capable of substantiation in light of the Board's 
grant of a permanent and total rating for pension purposes, 
and the VA physician's determination as shown in a February 
1994 report of a VA Examination for Housebound Status or 
Permanent Need for regular Aid and Attendance.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). The Board further finds 
that the Department of Veterans Affairs (VA) has met its duty 
to assist the appellant in developing the facts pertinent to 
the claim. 38 U.S.C.A. § 5107. 

A person shall be considered to be in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
or (2) helpless or blind, or so nearly helpless or blind as 
to need or require the regular aid and attendance of another 
person or (3) there is established a factual need for aid and 
attendance as set forth is 38 C.F.R. § 3.352(a) (1998).  See 
also 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(a)(b)(c) 
(1998).  

38 C.F.R. § 3.352(a) provides that the following factors will 
be accorded consideration in determining whether the veteran 
is in need of the regular aid and attendance of another 
person: the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without such aid; inability of the 
veteran to feed himself through the loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from the hazards or dangers incident 
to his daily environment. 38 C.F.R. § 3.352(a.)

38 C.F.R. § 3.352(a) also provides that it is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole.  It is only necessary that the 
evidence establish that the veteran is so helpless as to need 
the regular aid and attendance, not that there be a constant 
need.   38 C.F.R. § 3.352(a) (1996).  See also Turco v. Brown  
9 Vet. App. 222 (1996).

In addition, a veteran who does not qualify for increased 
pension based on the need of regular aid and attendance of 
another person shall be entitled to an increased pension if, 
in addition to having a single permanent disability evaluated 
as 100 percent disabling under a regular schedular 
evaluation, the veteran has an additional disability or 
disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling, and which involve different anatomical 
segments or bodily systems.  Also, a veteran may receive an 
increased pension if he is permanently disabled by reason of 
his disability or disabilities.  This requirement is met when 
the veteran is substantially confined as a direct result of 
his disabilities to a dwelling and the immediate premises or, 
if institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 C.F.R. § 3.351 (1998).

The veteran has been granted entitlement to a permanent and 
total rating for non-service-connected pension purposes.  His 
disabilities are as follows: grand mal epilepsy, evaluated as 
40 percent disabling; internal derangement of right knee, 
evaluated as 10 percent disabling;  evaluated as 
noncompensably disabling; and PTSD, evaluated as 
noncompensably disabling.

The February 1994 Examination for Housebound Status or 
Permanent Need for regular Aid and Attendance revealed that 
the veteran suffered from seizures and mild right 
hemiparesis, used a cane, could ambulate without assistance 
for 20 to 30 yards, and was not able to leave his home under 
any circumstances.  The examiner concluded that the veteran 
requires the daily personal health care services of a skilled 
provider.

However, VA treatment records associated with the veteran's 
file, with special emphasis on the observations of a March 
1995 PTSD examination report and the report of a June 1998 VA 
examination of his epilepsy, shows that the veteran was 
capable of managing his benefits in his own best interest 
without restriction, and that he apparently was able to go to 
the post office to pick up his disability payments by 
himself, but that it was at his own discretion that he had 
his wife accompany him in order to prevent him from misusing 
the funds.  Also, the veteran reported that he was able to do 
housework, as he reported that he cleaned his home and worked 
around the house in order to avoid thinking about his 
traumatic experiences, or because he was no longer interested 
in playing sports or watching televised sports.  Further, on 
objective medical examination in June 1998, he was described 
as being alert and oriented times three, with fluent speech 
and appropriate abstraction, and having motor strength, 
muscle tone, and bulk in his upper and lower extremities 
appropriate for his age, a narrow based walking gait, and 
normal findings on sensory examination notwithstanding a 
blunting sensation noted in his right arm and right leg, 
globally.


The medical records and SSA decision accompanying the file 
also shows that notwithstanding his various disabilities, the 
veteran is not hospitalized, permanently bedridden, legally 
blind, or incapable of managing his own benefits.  
Furthermore, the aforementioned evidence does not reasonably 
establish that the appellant has a need for regular aid and 
attendance. The evidence does not support a finding that he 
is unable to keep himself ordinarily clean and presentable; 
that he has an inability to feed himself due to extreme 
weakness; inability to attend to the wants and needs of 
nature; or that he suffers from incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers incident 
to his daily environment.  The Board has duly noted and taken 
into consideration the veteran's disabilities, especially his 
grand mal epilepsy.  Nonetheless, the current clinical 
evidence does not adequately demonstrate, when assessing the 
more probative evidentiary items of pertinence to this point, 
that any of the above enumerated factors have been found to 
exist under the specific facts in this case.

Furthermore, it is undisputed that the veteran is not a 
patient in a nursing home because of mental or physical 
incapacity.  38 C.F.R. § 3.352(a) (1998).  It is apparent 
from the cumulative evidence of record that the veteran lives 
with his wife in his own residence.  Finally, the evidence 
reveals that the veteran is not bedridden.  After considering 
all of the evidence of record, the Board finds that the 
appellant does not otherwise qualify for special monthly 
pension on the basis of having a need for regular aid and 
attendance.

In summary, the preponderance of what has been found to be 
the most probative evidence shows that the appellant's 
disabilities do not render him unable to care for his daily 
personal needs without assistance from others.   
Notwithstanding the determinations contained in the February 
1994 report of a VA Examination for Housebound Status or 
Permanent Need for regular Aid and Attendance, the aggregate 
whole of the evidence of record outweighs the determinations 
of this single examination report, as it reflects a general 
ability on the veteran's part to care for himself on a daily 
basis in his daily environment without harm to himself, so 
long as he does not operate heavy machinery where he may 
injure himself and others in the event of a seizure.  
Therefore, he does not qualify for a special monthly pension 
on the basis of having a need for regular aid and attendance 
of another person.

In regard to whether or not the veteran is entitled to 
special monthly pension on account of being housebound, the 
Board observes that, whereas the veteran's grand mal epilepsy 
constitutes a significant disability, neither this disability 
nor any of his other disabilities is ratable as 100 percent 
disabling. Furthermore, as indicated above, the veteran is 
not, as a factual matter, substantially confined as a direct 
result of his disabilities to a dwelling and the immediate 
premises.  The evidence indicates that, although the veteran 
utilizes a cane, he does appear able to leave his home on a 
regular basis.  As such, the veteran's claim for entitlement 
to a special monthly pension must also be denied on the basis 
that the veteran is not shown to be housebound. 38 C.F.R. § 
3.351 (1998).


ORDER

An increased evaluation in excess of 40 percent for service-
connected grand mal epilepsy is denied.

A permanent and total disability rating for pension purposes 
is granted, subject to regulations governing the payment of 
monetary benefits.

A special monthly pension on account of need for regular aid 
and attendance or because of being housebound is denied.


REMAND

The file shows that the veteran originally filed a claim of 
service connection for PTSD in September 1991.  In a January 
1992 decision, the RO denied him service connection for this 
disability and issued him written notice of the adverse 
decision and his appellate rights in February 1992.  A 
timely appeal of the adverse decision was not filed and the 
decision became final.  In October 1994, the veteran applied 
to reopen his claim for service connection for post-
traumatic stress disorder.  In support of his application he 
submitted new evidence in the form of VA medical records 
dated from 1993 to 1996.

While this case was pending, the United States Court of 
Appeals for the Federal Circuit entered a decision in Hodge 
v. West, No. 98-7017 (Fed. Cir. September 16, 1998) 
concerning the definition of the term "new and material 
evidence" found in 38 U.S.C.A. § 5108 (West 1991).  In that 
determination, the Court of Appeals for the Federal Circuit 
held that the United States Court of Veterans Appeals 
(Court) in Colvin v. Derwinski, 1 Vet. App. 171 (1991), had 
"overstepped its judicial authority" by adopting a social 
security case law definition of "new and material 
evidence," rather than deferring to the "reasonable 
interpretation of an ambiguous statutory term established by 
[VA] regulation."  The Court of Appeals for the Federal 
Circuit further held that, as to what constitutes "material 
evidence," the standard adopted by the Court of Veterans 
Appeals may impose a higher burden on the veteran before a 
disallowed claim is reopened."  The Court of Appeals for 
the Federal Circuit concluded that the proper test for new 
and material is set out in 38 C.F.R. § 3.156(a) (1998): 

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

In view of this liberalizing change in the laws and 
regulations governing reopened claims, and in view of the 
recent en banc decisions of the Court in Elkins v. West, No. 
97-1534 (U.S. Vet. App. Feb. 17, 1999), and Winters v. West, 
No. 97-2180 (U.S. Vet. App. Feb. 17, 1999), which added 
further clarification to the holding in Hodge v. West, the 
case must be remanded to the RO for its consideration, in 
the first instance and in the context of the liberalized 
standard presented in Hodge v. West, of the newness and 
materiality of the evidence submitted by the veteran to 
reopen his previously denied claim of entitlement to service 
connection for PTSD.  This action is necessary in order to 
prevent prejudice of the veteran's claim and to protect his 
right to appellate due process.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:
1.  The RO should review the evidence 
submitted by the veteran pertaining to 
his application to reopen his claim; it 
should then readjudicate the veteran's 
application to reopen his claim of 
entitlement to service connection for 
PTSD in the context of the recent 
liberalization of the legal test for 
materiality of evidence, pursuant to the 
cases of Hodge v. West, No. 98-7017 (Fed. 
Cir. Sept. 16, 1998); Elkins v. West, No. 
97-1534 (U.S. Vet. App. Feb. 17, 1999); 
and Winters v. West, No. 97-2180 (U.S. 
Vet. App. Feb. 17, 1999).

2.  If the determination of the RO with 
regard to the above issue remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case.  
They should then be afforded a 
reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The veteran need 
take no action until he is informed.  The purposes of this 
remand are to further develop the record and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

